Appeal from an order of the Supreme Court, Erie County (Thomas P. Franczyk, A.J.), entered April 14, 2014. The order, among other things, denied the motion of plaintiff seeking leave to renew and reargue his opposition to defendant’s motion to dismiss the complaint and seeking leave to amend the complaint. It is hereby ordered that said appeal is unanimously dismissed without costs (see Abasciano v Dandrea, 83 AD3d 1542, 1545 [4th Dept 2011]). Present—Whalen, P.J., Centra, DeJoseph, NeMoyer and Winslow, JJ.